15-1336-cv (L)
Go Green Realty Corp. v. Liberty Petroleum Realty, LLC

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
14th day of April, two thousand sixteen.

Present:   ROSEMARY S. POOLER,
            BARRINGTON D. PARKER,
            DEBRA ANN LIVINGSTON,
                        Circuit Judges.
_____________________________________________________

GO GREEN REALTY CORP., GCP EAST REALTY CORP.,
GCP 188TH REALTY CORP., MD SOUTH REALTY CORP.,
MD NORTH REALTY CORP., GCP WEST REALTY GROUP,

                 Plaintiffs-Counter-Defendants - Appellants,

SPIRO TRIANTAFILIS, THEODOROS ZORBAS,

                 Counter-Defendants - Appellants,

                                  v.                                Nos. 15-1336-cv (Lead)
                                                                         15-3154-cv (Con)

LIBERTY PETROLEUM REALTY, LLC, CAPITOL PETROLEUM GROUP, LLC,
EAST RIVER PETROLEUM REALTY, LLC,

                  Defendants-Counter-Claimants-Appellees.
_____________________________________________________
Appearing for Appellants:     Jeffrey H. Weinberger, Steven Cohn, P.C., Carle Place, NY.

Appearing for Appellees:      Alphonse M. Alfano, Bassman, Mitchell & Alfano, Chtd.
                              (Jonathan D. Kraut, Harfenist Kraut & Perlstein, LLP, Lake
                              Success, NY, on the brief), Washington, D.C.

Appeal from the United States District Court for the Southern District of New York (Freeman,
C.M.J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order of said District Court be and it hereby is AFFIRMED.

        Go Green Realty Corp., GCP West Realty Corp., GCP East Realty Corp., GCP 188th
Realty Corp., MD South Realty Corp., and MD North Realty Corp. (together, “Go Green”)
appeal from the March 30, 2015 memorandum and order of the United States District Court for
the Southern District of New York (Freeman, C.M.J.) granting summary judgment to defendants
on Go Green’s claims that, inter alia, defendants breached certain contractual agreements by
setting motor fuel prices in bad faith in violation of U.C.C. § 2-305(2) and the implied covenant
of good faith and fair dealing. We assume the parties’ familiarity with the underlying facts,
procedural history, and specification of issues for review.

        Go Green argues that the district court ignored probative evidence in the record and
misapplied the law in granting the motion for summary judgment dismissing Go Green’s claims.
We disagree. As the district court carefully explained, Go Green failed to meet its burden of
production and thus did not raise a question of material fact as to improper motive,
discriminatory pricing, or commercial reasonableness. We thus affirm for the reasons set forth in
the district court’s thorough and well-reasoned opinion.

       We have considered the remainder of Go Green’s arguments and find them to be without
merit. Accordingly, the order of the district court hereby is AFFIRMED.

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                2